MONROE, J.
The clerk of the district •court has appealed from a judgment rejecting his demand for the payment of $194.50, which he alleges is due him by the plaintiff in the above-entitled suit “for preparing a ■copy of the transcript of the parol testimony taken on the trial of this cause,” for the appeal whereby the case was brought to this court, the cause thus referred to being the •cause bearing the above title, with the number 19,065 of the docket of this court (62 South. 910, 133 La. —), and which has been this day decided.
The ground upon which the appellate jurisdiction of this court is invoked has not been indicated by tbe learned counsel, and we know of none upon which it might be supposed to rest.
The appeal is therefore dismissed, at the •cost of the appellant.
PROVOSTY, J., dissents.